MR. JUSTICE KLUCZYNSKI delivered the opinion of the court: After a bench trial in the circuit court of Cook County, defendant was convicted of unlawful possession of a narcotic drug, marijuana, (Ill.Rev.Stat. 1969, ch. 38, par. 22 — 3) and sentenced to two years probation. She appealed to this court contending that the evidence seized was a product of an illegal search and that the trial court erred in allowing the prosecution to present evidence that had been previously suppressed at a preliminary hearing. Thereafter we allowed defendant’s motion to supplement her brief by raising the issue heretofore decided by this court in People v. McCabe, 49 Ill.2d 338, in which we held that the portion of the Narcotic Drug Act (Ill.Rev.Stat. 1969, ch. 38, par. 22 — 1 et seq.) as it pertains to marijuana is unconstitutional. In compliance with our ruling in McCabe we reverse the judgment of the circuit court of Cook County. Judgment reversed.